DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3. 	The following is an examiner's statement of reasons for allowance: the prior art of record fails to show removing the set of walls from the surface of the substrate after depositing the molding compound, wherein removing the set of walls exposes sidewalls of the molding compound (claims 1 and 18); wherein the set of walls is configured to be removed from the substrate to expose sidewalls of the molding compound (claim 11) while having the characteristics as recited in claims 1, 11 and 18.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892